*1113OPINION.
Teammell:
The question here involved is whether the attorney’s fees are deductible as a business expense. While the evidence before us is somewhat uncertain and conflicting, we think that it fairly sup*1114ports the conclusion that the attorney was employed by the petitioner for the purpose of reaching a satisfactory settlement of the differences between him and the sons of his deceased brother respecting the management of the corporation. In view of our conclusion as to the facts, we think the case comes within the principle set out in the case of Laemmle v. Eisner, 275 Fed. 504, wherein it was held that attorney’s fees incurred in acquiring practically the ownership or control of a corporation and the consequent management thereof constitute a capital investment. In our opinion, therefore, they are not deductible as ordinary and necessary expenses.
Reviewed by the Board.

Judgment will he entered for the respondent.